Citation Nr: 1517365	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  10-40 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual employability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney-at-law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1967.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2010, the Veteran presented sworn testimony during a RO hearing before a Decision Review Officer.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In a March 2014 decision, the Board denied the Veteran's claim of entitlement to an increased initial disability rating for PTSD.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, the Court partially vacated the Board's decision and remanded the matter for action in compliance with a Joint Motion for Partial Remand.

The Board provided the Veteran and his attorney the opportunity to submit additional evidence and argument in support of the appeal.  The Veteran, through his attorney, provided additional argument and evidence in March 2015.  At that time, a written waiver of local consideration of this evidence was also submitted; the waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).

The Court has held that a claim for a TDIU is an element of a claim for an increased rating when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the issue will be considered herein.
FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas. 

2.  Throughout the appeal period, the Veteran's PTSD precluded him from securing or following substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 percent, but no higher, for PTSD are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.
In Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

As to the PTSD claim, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), as well as VA and private treatment records have been obtained and associated with the claims file.  The Veteran was also afforded pertinent VA examinations in March 2010 and January 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are collectively sufficient, as the examiners considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinion stated as well as the medical information necessary to apply the appropriate rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claims has been met.  38 C.F.R. § 3.159(c)(4).


II.  Initial rating claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran was assigned a 50 percent evaluation for his service-connected PTSD from August 21, 2009, the date of claim.  

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, DC 9411.  Under this formula, a 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 52 to 70 as determined by private, as well as VA treatment providers and examiners.  These scores are indicative of moderate to mild impairment.  According to the DSM-V, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, GAF scores of 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

After having carefully reviewed the record, and for reasons explained in greater detail below, the Board concludes that a 70 percent disability rating is warranted under the schedular criteria for the entire appeal period.

The Board initially notes that the Veteran's examination and treatment records indicate he suffers from mood disorder, not otherwise specified (NOS), and major depressive disorder in addition to the service-connected PTSD.  See, e.g., the VA treatment records dated January 2011 and July 2010.  To this end, it is now well-settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

Critically, no VA or private treatment provider has attempted to distinguish between the symptomatology associated with the service-connected and nonservice-connected psychiatric disorders.  Accordingly, for the purposes of this decision, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected PTSD.

Here, the Veteran was afforded a VA examination as to his PTSD claim in January 2010.  The examiner noted that the Veteran's psychological symptoms caused functional and social impairment.  Specifically, the Veteran feels depressed approximately one to two times per month.  He smokes marijuana daily in order to improve his mood and to help him sleep.  He has been married for forty-one years and "describes a stable relationship with his wife now that they have retired and matured."  The Veteran also stated that he has a very good relationship with his three adult children.  He does not have any social relationships in Florida; although, he does have a stable social support system in Michigan.  The Veteran stated that he plays music in a band and fishes for recreation.  He described himself as a recluse.  The Veteran experienced suicidal ideation twenty years ago, but has had no ideation or attempts since that time.  He endorsed a history of violence/assaultiveness.  In recent years, "he has destroyed property at his home (i.e., punching holes in walls, breaking glass) when agitated."  He endorsed occasional road rage.  The Veteran explained that "his ability to control his temper and exercise coping skills has improved over the course of the last thirty years.  He reported that his alcohol use had decreased since his retirement in 2000.  The examiner noted that the Veteran was appropriately dressed and well-oriented.  His mood was anxious and his affect was normal.  His thought process and content were unremarkable.  The Veteran experienced impaired sleep and was only able to sleep for two to five hours per night.  He endorsed obsessional ritualization; specifically, he described himself as a germaphobe and washed his hand thirty times a day.  The Veteran reported that he experienced panic attacks "only when cornered;" these panic attacks were very infrequent as he rarely went out anymore.  The examiner indicated that the Veteran demonstrated fair impulse control without episodes of violence.  His memory was normal and he was able to maintain his personal hygiene.  The Veteran endorsed avoidance, hypervigilance, and an exaggerated startle response.  He reported that his symptoms have become more severe since retiring and preparing his PTSD claim.

The Veteran was employed at General Motors for thirty-one years and retired in August 2000.  The January 2010 VA examiner noted that the Veteran experienced difficulty forming and maintaining interpersonal relationships.  The examiner indicated that the Veteran's PTSD symptoms resulted in deficiencies in judgment, thinking, family relations, work, and mood.  He had a history of irritability, low frustration tolerance, and aggressive behaviors.  The Veteran additionally reported that his PTSD symptoms have placed a strain on his marriage due to his inability to effectively communicate with his wife.  The examiner assigned a GAF score of 70.

VA treatment records dated in January 2010 documented the Veteran's report that he experiences insomnia, decreased concentration and memory, low energy, irritability, tearfulness, nightmares, flashbacks, anxiety, obsessive compulsive behaviors, acceleration, anhedonia, and depressed mood.  The treatment provider noted that the Veteran was well-groomed and "manifested awareness of self and commitment to take responsibility for his problems."  He was well-oriented and his memory was intact.  No abnormal thought processes or content were noted.  The Veteran denied suicidal or homicidal ideation.  He also denied hallucinations or delusions.  His mood was depressed.

A VA treatment record dated February 2010 documented the Veteran's statement that his wife and kids deserve commendations for all that he has put them through.  He reported that when he experiences flashbacks he is overcome with rage.  He stated, "I've done a lot of damage to a lot of things.  I've put holes in many walls and done a lot of dry wall repair; picked up a riding lawn mower over my head and threw it."  The Veteran also described his obsessive compulsive behaviors including repeating a commercial over and over again, and counting his steps when he walks.  He stated that he cannot deal with any emotion.  The treatment provider assigned a GAF score of 52 and concluded that the Veteran "presented with a cluster of neurovegetative signs of MDD including chronic insomnia, anergy, irritability, poor concentration," as well as classic PTSD symptoms such as nightmares, agitation, intrusive images, suspiciousness, loss of emotional control, emotional outbursts, and severe irritability.

In a March 2010 VA treatment record, the Veteran stated that he has "[g]one through life as a pissed off guy."  He described rage that resulted in putting his fist and head through walls and doors.  He also destroyed a new car in a fit of rage.  The treatment provider noted that the Veteran's thought content was "preoccupied with concern for being tailed or punish[ed] due to his collection of slides of his tour in Vietnam."  A GAF of 54 was assigned.

The Veteran was afforded another VA examination in March 2010 at which time he reported that the medication prescribed to treat his PTSD symptoms helped, but he continued to experience anger issues.  The Veteran mainly stayed to himself and continued to describe himself as a recluse.  He indicated that he had three friends, but they all lived out of state.  The Veteran reported that he had not been suicidal since 1981.  He exhibited a constricted, blunt affect.  His mood was anxious and depressed.  His thought process was unremarkable and his thought content was preoccupied with one or two topics.  He continued to endorse difficulty staying asleep.  The Veteran's nightmares had decreased a little with the medication; he experienced some daytime fatigue.  The Veteran continued to demonstrate obsessional/ritualistic behavior by washing his hands in excess of thirty times per day.  He also continued to have infrequent panic attacks when pressured or cornered.  The Veteran exhibited fair impulse control; although he did have episodes of violence such as hitting mirrors in anger.  The Veteran endorsed difficulty concentrating, hypervigilance, and exaggerated startle response.  The VA examiner explained that the Veteran's "irritability and anger issues have led to problems with authority, marital issues, and issues with his bosses when he worked."  The examiner further noted that the Veteran had no recreational or leisure pursuits other than occasionally going fishing and playing music with a few friends.   The Veteran's anger/irritability and other PTSD symptoms led to difficulties with his wife.  The examiner concluded that the Veteran's PTSD symptoms caused deficiencies in judgment, thinking, family relations, work, and mood.  A GAF score of 55 was assigned.

VA treatment records dated in May 2010 and July 2010 documented GAF scores of 60 and 54, respectively.  A November 2013 VA treatment record documented the Veteran's report that he is feeling more depressed "and prefers to avoid people due to his PTSD symptoms."  In December 2013, the Veteran's VA treatment provider noted that the Veteran "is very angry about just about everything."  The Veteran stated, "I don't trust the government, I don't trust anyone."  He denied homicidal ideation.

The Veteran recently submitted a February 2015 private psychological evaluation by Dr. J.C.  In that report, Dr. J.C. noted that the Veteran was well-oriented; however, he was very talkative and provided tangential or unimportant details throughout the evaluation.  Notably, the Veteran tended to redirect the conversation to topics of government conspiracy.  He also demonstrated distractibility and occasionally lost his train of thought.  The Veteran demonstrated a lack of insight into his own emotions, thoughts and behaviors.  The Veteran reported a continued difficulty sleeping with frequent waking and nightmares.  He stated that he has a decreased interest in things he once enjoyed; he also experienced guilt.  He endorsed significant fatigue and decreased concentration.  He also stated that his appetite fluctuates with his level of depression.  The Veteran reported no current suicidal thoughts.  However, he stated that "he has rather frequent thoughts of hurting others; he denied any specific plan to harm others and denied any specific persons whom he would wish to harm."  He also experiences worry and anxiety.  The Veteran described himself as a perfectionist and stated that "he tends to be 'very structured'...and gets 'upset when out of my routine.'"  He stated that he experiences significant hypervigilance and a low frustration tolerance.  He reported that if he encounters difficulty with a project or task, he will "smash it."

With respect to social impairment, the Veteran stated that he has been married for 47 years and he and his wife have come close to divorce many times.  The Veteran's spouse told Dr. J.C. that the Veteran repeatedly overreacts to "events with ferocious displays of anger."  She stated that the Veteran's quick temper has not resulted in any domestic violence.  The Veteran "maintains no significant friendships or relationships other than family relationships."  The Veteran stated that he only has an inner circle of people whom he trusts.  He tries not to isolate himself, but often feels distant from others.

As to occupational impairment, the Veteran reported that "past employers have commented on his lack of patience and what appears to be a 'condescending' demeanor."  He stated that he experienced "difficulty when others can't see what I see."  He also reported that he had difficulty "when attempting to train/teach others because of his demonstrated impatience."  He has not been employed since 2006.

Dr. J.C. reviewed the Veteran's psychological history including pertinent treatment records and then concluded, "[b]ased on the totality of evidence, it is more likely than not that [the Veteran] has been unable to secure and follow substantially gainful employment since 2009 due to the severity of his psychiatric symptoms."  He continued, "[i]t is more likely than not that [the Veteran] has met the VA criteria for at least a disability rating of 70% since 2009, as his condition has resulted in occupational and social impairment with deficiencies in the areas of work, social relations, thinking, and mood."

Accordingly, after a thorough review of the evidence, the Board finds that the impact of the Veteran's PTSD on his social and industrial functioning is sufficient to approximate the degree of impairment contemplated by a 70 percent rating.  In this regard, the Board acknowledges that the GAF scores assigned to this disability throughout the appeal period have reflected various levels of impairment-from mild to moderate.  However, it is the symptoms specifically noted at the Veteran's evaluation and treatment records that are of the utmost significance.

In this regard, the Board finds that the symptomatology associated with the Veteran's service-connected PTSD supports the assignment of a 70 percent rating because this disability has been shown to result in occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as near-continuous depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control with periods of unprovoked irritability with outbursts of anger; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.  Specifically, these symptoms have been endorsed by the Veteran, as well as the VA and private treatment providers/examiners.  The Board has thoroughly reviewed the record and finds that the medical evidence shows that the Veteran's PTSD symptoms have been relatively consistent and are of such severity as to warrant a 70 percent evaluation since the date of claim.

Critically, total occupational and social impairment has not been shown at any point during the appeal period.  Moreover, the presence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Significantly, there is no indication of total occupational and social impairment in the record.

In this regard, the Board recognizes that the Veteran was not employed during the period under consideration.  However, no medical professional has provided any opinion indicating that the Veteran's PTSD alone has caused total occupational and social impairment.  In this regard, he has been married for almost five decades, endorses good relationships with his three adult children, plays with a band, and reports a stable social support system in Michigan.  His reported history of unprovoked irritability with occasional thoughts of harming other is specifically contemplated in the criteria for a 70 percent rating.  Moreover, he has consistently demonstrated appropriate hygiene, and his thought processes and memory have been intact throughout the appeal period.  Accordingly, in this case, the symptoms shown in the record do not equate to total occupational and social impairment at any time during the appeal period.  Based on this evidentiary posture, the Board concludes that the totality of the evidence of record has shown that the Veteran's PTSD warranted a 70 percent evaluation, but no higher.

The Board additionally finds that the Veteran's PTSD does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the rating criteria specifically address the Veteran's PTSD symptomatology as described above.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the currently assigned disability rating is appropriate.  See Thun, 22 Vet. App. at 115.  Accordingly, a referral for extraschedular consideration is not warranted because his psychological symptoms are contemplated by the rating schedule.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by this service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

III.  Entitlement to a TDIU.

TDIU may be granted where the schedular rating is less than total and the service-connected disability precludes the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

With respect to the period from the date of service connection for PTSD, August 21, 2009, it is undisputed that the Veteran now meets the percentage requirements for schedular consideration of TDIU under 38 C.F.R. § 4.16(a).  Thus, the question is whether his service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.

A review of the evidence of record demonstrates that the Veteran ended his employment as a corrections officer in August 2009.  See the VA examination report dated March 2010.  Pertinently, in the February 2015 psychological evaluation, Dr. J.C. specifically stated, "[b]ased on the totality of evidence, it is more likely than not that [the Veteran] has been unable to secure and follow substantially gainful employment since 2009 due to the severity of his psychiatric symptoms."

Based on the foregoing, and resolving reasonable doubt in his favor, the Board finds that the medical evidence supports an award of TDIU.  38 U.S.C.A. § 5107(b).



ORDER

An initial disability rating of 70 percent, but no higher, for PTSD is granted.

Entitlement to a TDIU is granted.



____________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


